Exhibit 10.24
 



AMENDMENT NO. 3
TO
EMPLOYMENT AGREEMENT


This Amendment No. 3 (the “Amendment”) to the Employment Agreement, dated
August 15, 2003, as amended on June 30, 2005 and December 22, 2008 (the
“Employment Agreement”), by and between Walco International, Inc., a Delaware
corporation (the “Company”) and William F. Lacey (the “Executive”) is entered
into as of the 3rd day of September, 2009 (“Effective Date”).


WHEREAS the Company and the Executive desire to amend certain terms of the
Employment Agreement as set forth herein;


NOW THEREFORE, for good and valuable consideration the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.           Capitalized Terms.  All capitalized terms used, but not defined
herein, shall have the same meaning as prescribed in the Employment Agreement.


2.           Termination following Change of Control Occurring Prior to January
1, 2011.  In the event (i) of a Change of Control prior to January 1, 2011, and
(ii) within the two (2) years following such Change of Control, the Executive’s
employment terminates pursuant to either Section 5.4 or 5.5 of the Agreement;
then the Separation Pay Period or payment period specified in Section 5.5 (as
applicable) shall be increased to include an additional six (6) months.


3.           Entire Agreement.  This Amendment constitutes the sole and entire
agreement of the parties with respect to the second amendment of the Agreement;
supersedes all prior verbal and written understandings and agreements between
the parties relating to its subject matters; and may not be modified except in a
writing signed by both parties.


IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
Effective Date.


 

 EXECUTIVE   WALCO INTERNATIONAL, INC.
 
 
 
/s/ William F. Lacey
 
William F. Lacey  
 
By:  /s/ James C. Robison
 
Name:  James C. Robison
Title:  President and C.E.O.

 
 

